Case 19-27439-MBK             Doc 675     Filed 12/18/19 Entered 12/18/19 13:05:13                    Desc Main
                                        Document      Page 1 of 22



 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


     In re:                                               Chapter 11

     HOLLISTER CONSTRUCTION                               Case No. 19-27439 (MBK)
     SERVICES, LLC,1
                                                          Requested Hearing Date: January 2, 2020 at 10:00
                                                          a.m.
                             Debtor.


 DEBTOR’S MOTION FOR ENTRY OF AN ORDER APPROVING THE SETTLEMENT
  AND COMPROMISE BY AND AMONG THE DEBTOR AND NEWKIRK REALTY
  URBAN RENEWAL LLC PURSUANT TO FED. R. BANKR. P. 9019 AND FOR THE
           REJECTION OF CERTAIN EXECUTORY CONTRACTS
              The above-captioned debtor and debtor-in-possession (the “Debtor”), by and through its

 undersigned counsel, hereby submits this motion (this “Motion”) seeking the entry of a proposed

 order (the “Proposed Order”), substantially in the form submitted herewith, approving the

 Settlement Agreement2 between the Debtor and Newkirk Realty Urban Renewal LLC (“Owner”




 1
   The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).
 2
   Terms not otherwise defined herein shall have the meanings afforded to them in the Settlement Agreement.

 37322/2
 12/18/2019 205585805.1
Case 19-27439-MBK         Doc 675     Filed 12/18/19 Entered 12/18/19 13:05:13              Desc Main
                                    Document      Page 2 of 22



 or “Newkirk”) as more particularly described herein pursuant to Fed. R. Bankr. P. 9019 and for

 the rejection of certain executory contracts. In support of this Motion, the Debtor states as follows:

                JURISDICTION, VENUE, AND STATUTORY PREDICATES

        1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334

 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United States

 District Court for the District of New Jersey entered on July 23, 1984, as amended on September

 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of 28 U.S.C. §

 157(b)(2).

        2.      Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

        3.      The Debtor consents to the entry of a final order on the Motion by this Court if it is

 determined that the Court, absent consent of the parties, cannot enter a final order or judgment

 consistent with Article III of the United States Constitution.

        4.      The statutory predicates for the relief requested in this Motion are sections 105(a)

 and 365 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 6004, 6006 and
 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          BACKGROUND

        5.      On September 11, 2019 (the “Petition Date”), the above-captioned Debtor filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code, thereby initiating the above-

 captioned chapter 11 case (the “Chapter 11 Case”). The Debtor continues to operate its business

 as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party

 has requested the appointment of a trustee or examiner.

        6.      On September 23, 2019, the Office of the United States Trustee appointed an

 official committee of unsecured creditors in this Chapter 11 Case (the “Committee”).

        7.      Additional details regarding the Debtor’s business, the facts and circumstances

 leading up to the filing of the Chapter 11 Case and supporting the relief requested herein are set

 forth in the Declaration of Brendan Murray in Support of First Day Relief [Docket No. 15].




                                                  -2-
Case 19-27439-MBK         Doc 675     Filed 12/18/19 Entered 12/18/19 13:05:13              Desc Main
                                    Document      Page 3 of 22



                          THE DEBTOR’S BUSINESS OPERATIONS

        8.      The Debtor operates a substantial construction business. In calendar year 2018, the

 Debtor collected approximately $292,034,763 in gross revenue. The Debtor depends on payments

 from project owners upon completion of the project and at certain stages of the project. The

 Debtor’s receivables from those project owners are assets of the Debtor and property of its

 bankruptcy estate. If the Debtor cannot finish a project, it may be subject to future obligations and

 additional liabilities. Further, the Debtor is concerned that various subcontractors, materialmen

 and other suppliers may lien job sites or continue to prosecute their construction liens to collect on

 monies due for pre-petition services and/or goods supplied by filing or foreclosing on construction

 liens against the real property on which the Debtor does or did supervise construction and

 development despite the automatic stay (which may not apply in certain circumstances). Only

 through ongoing operations will the Debtor be able to realize the substantial amounts due from

 open accounts receivable.

                                       THE SETTLEMENT
        9.      One of the Debtor’s projects – a construction project identified as 29 unit building

 at 61-65 Newkirk Street, Jersey City, New Jersey (the “Project”) – is a project that the Debtor has

 determined cannot be completed given the amount of outstanding pre-petition receivables owing

 to subcontractors and other vendors of the Debtor and the Project income potentially due under its

 agreement with Newkirk (the “Project Contract”). The Debtor and Newkirk engaged in arms-

 length negotiations in an effort to resolve their dispute concerning the Debtor’s performance under

 the Project Contract and the alleged breach by the Debtor of the Project Contract and amounts

 potentially due to Debtor on the Project. As a result of such negotiations, the Debtor and Newkirk

 have entered into a settlement agreement, a copy of which is attached as Exhibit A (the

 “Settlement Agreement”), which will permit Newkirk to complete the Project in exchange for a

 payment to Hollister for certain outstanding accounts receivable owed in exchange for releases

 and other terms as set forth in the Settlement Agreement.




                                                  -3-
Case 19-27439-MBK            Doc 675       Filed 12/18/19 Entered 12/18/19 13:05:13                     Desc Main
                                         Document      Page 4 of 22



         10.      Pursuant to the Settlement Agreement,3 the Parties have agreed, inter alia, as

 follows:

                  (a)      The Debtor will reject the Project Contract with Newkirk effective as the

                           Petition Date;

                  (b)      The Debtor will reject all underlying subcontracts related to the Project

                           effective as of the Petition Date as identified on Exhibit B hereto;

                  (c)      Newkirk will pay the Debtor the sum of $380,000 in settlement of all

                           outstanding accounts receivable which may be owed or owing from

                           Newkirk to the Debtor on the Project. This $380,000 is to be paid in two

                           payments as follows: (i) $190,000 within two (2) business days of entry of

                           a Bankruptcy Court Order approving the Settlement Agreement; and (ii)

                           $190,000 due thirty (30) days following entry of the Bankruptcy Court

                           Order approving this Settlement Agreement;

                  (d)      The parties agree that the automatic stay is vacated to allow Newkirk to deal

                           directly with subcontractors in order to complete the Project - including

                           authorizing the direct payment by Newkirk to Schindler Elevator

                           Corporation of certain pre-petition amounts owed and for amounts that will

                           be due in exchange for the work necessary to complete the Project;

                  (e)      The parties agree that the automatic stay is vacated to allow Newkirk to

                           negotiate directly with subcontractors to resolve any Subcontractor Liens

                           and Claims which may exist;

                  (f)      Newkirk will cooperate with the Debtor in responding any information

                           requests related to amounts paid by Newkirk to subcontractors as is

                           necessary to resolve proof of claims filed against the Debtor;



 3
   This Motion contains a summary of the settlement terms only. In the event of any conflict between the terms of
 the Settlement Agreements and this Motion, the Settlement Agreements shall govern.


                                                         -4-
Case 19-27439-MBK         Doc 675     Filed 12/18/19 Entered 12/18/19 13:05:13              Desc Main
                                    Document      Page 5 of 22



                (g)     The Debtor and Newkirk each mutually release each other (including

                        Debtor’s officers, directors, members and managers) except for their

                        respective obligations under the Settlement Agreement.

                (h)     Newkirk waives its right to file any claim (including any administrative

                        claim) against the Debtor absent a Bankruptcy Court order finding that the

                        Debtor breached the Settlement Agreement;

                (i)     All claims against any subcontractors under chapter 5 of the Bankruptcy

                        Code are preserved for the Debtor and its estate.



                                      RELIEF REQUESTED

        11.     By this Motion, the Debtor seeks the entry of an order (i) approving of the

 Settlement Agreement pursuant to Bankruptcy Rule 9019, (ii) authorizing the rejection of the

 Debtor’s Project Contract with Newkirk pursuant to section 365 of the Bankruptcy Code effective

 as the Petition Date, and (iii) authorizing the rejection of all subcontracts and/or vendor agreements

 related to the Project, as more particularly identified on Exhibit B hereto, effective as of the

 Petition Date. Subcontractors and vendors receiving this Motion are encouraged to review Exhibit

 B and determine whether their contract or purchase order is listed.



                                       BASIS FOR RELIEF

 A.     Approval of the Settlement.

        12.     Bankruptcy Rule 9019(a) provides, in pertinent part, that upon a motion, and after

 notice and a hearing, the Court may approve a compromise or settlement. Approval of a settlement

 remains in the sound discretion of the Bankruptcy Court. See In re Neshaminy Office Bldg.

 Assocs., 62 B.R. 798, 803 (E.D. Pa. 1986). In determining whether to approve a settlement, the

 Court should determine whether the proposed settlement is in the best interests of the estate. Id;

 see also, In re Energy Coop., Inc., 886 F.2d 921, 927 (7th Cir. 1989).



                                                  -5-
Case 19-27439-MBK         Doc 675     Filed 12/18/19 Entered 12/18/19 13:05:13              Desc Main
                                    Document      Page 6 of 22



        13.     The Supreme Court has recognized that “in administering a reorganization

 proceeding in an economical and practical manner, it will often be wise to arrange a settlement of

 claims in which there is substantial and reasonable doubts.” Protective Committee for Independent

 Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (noting that

 “[c]ompromises are ‘a normal part of the process of reorganization.’”) (citation omitted), reh’g

 denied, 391 U.S. 909 (1968).

        14.     Further, the settlement of time-consuming and burdensome litigation, especially in

 the bankruptcy context, is encouraged. See In re Penn Central Transp., 596 F.2d 1102 (3d Cir.

 1979); In re Mavrode, 205 B.R. 716, 719 (Bankr. D.N.J. 1997).

        15.     The Third Circuit, applying TMT Trailer in the context of a settlement pursuant to

 Bankruptcy Rule 9019(a), has set forth four factors to be considered:

                (1) the probability of success in litigation; (2) the likely difficulties
                in collection; (3) the complexity of the litigation involved and the
                expense, inconvenience and delay necessarily attending it; and (4)
                the paramount interest of the creditors.
 Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

        16.     In determining whether to approve a settlement, the Bankruptcy Court should not

 substitute its judgment for that of the debtor and the parties. See Neshaminy Office Bldg. Assocs.,

 62 B.R. at 803. The Bankruptcy Court is not to decide the numerous questions of fact or law raised

 by the controversy, but rather should “canvass the issues and see whether the settlement falls below

 the lowest point in the range of reasonableness.” Cosoffi v. Rodman (In re W.T. Grant Co.), 699

 F.2d 599, 608, 613 (2nd Cir.) (citations omitted), cert denied, 464 U.S. 822 (1983); Mavrode, 205

 B.R. at 720. Thus, in reaching its decision regarding the approval of the proposed compromise

 this Court need not conclusively determine the claims, which are the subject of the compromise,

 nor find that the compromise constitutes the best result obtainable. See W.T. Grant, 699 F.2d at

 613.

        17.     The Debtor respectfully submits that the proposed Settlement is fair and prudent,

 in the best interests of the estate, and falls within the “range of reasonableness.” The Debtor lacks


                                                  -6-
Case 19-27439-MBK          Doc 675     Filed 12/18/19 Entered 12/18/19 13:05:13               Desc Main
                                     Document      Page 7 of 22



 the financial wherewithal to complete the Project and has determined it is not an economically

 viable Project on a go forward basis. Turning the Project over to the Owner and rejecting the

 Project Contract and the contracts with subcontractors in exchange for a payment by Newkirk to

 the Debtor of certain outstanding accounts receivable and the granting of mutual releases relieves

 the Debtor and its estate from certain go forward liabilities and obligations it cannot honor and

 reduces the claims against the estate. Moreover, the Settlement resolves any outstanding issues

 related to the alleged breach by the Debtor and for any claims of setoff or recoupment Newkirk

 may have against outstanding account receivables. Thus, the Settlement Agreement will benefit

 the Debtor, its estate and its creditors. In addition, future proceedings regarding the Debtor’s

 alleged breach of the Project Contract and the Debtor’s ability to complete the Project – both with

 Newkirk and the Debtor’s subcontractors engaged on the Project – could be protracted and

 expensive, may require the resolution of complex issues and involve substantial uncertainties and

 risks inherent in litigation. With these foregoing considerations in mind, the Debtor has concluded

 that the Settlement Agreement is (i) fair and equitable, (ii) a reasonable resolution, (iii) in the best

 interests of the Debtor and its estate, and (iv) in the paramount interests of the Debtors’ creditors.

        18.     For the foregoing reasons, the Debtor submits that this Court should approve the

 Settlement Agreement.

 B.     The Rejection of the Project Contract and Subcontracts Should be Authorized
        Pursuant to Section 365 of the Bankruptcy Code.

        19.     The Debtor also seeks rejection of the Project Contract and the subcontracts with

 those certain vendors identified on Exhibit B hereto pursuant to section 365 of the Bankruptcy

 Code effective as of the Petition Date.

        20.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

 possession, “subject to the court’s approval, may assume or reject any executory contract or

 unexpired lease of the debtor.” 11 U.S.C. § 365(a). By enacting section 365(a) of the Bankruptcy

 Code, Congress intended to allow a debtor to assume those leases/contracts that benefit the estate,




                                                   -7-
Case 19-27439-MBK         Doc 675     Filed 12/18/19 Entered 12/18/19 13:05:13              Desc Main
                                    Document      Page 8 of 22



 and to reject those that are of no value or are burdensome to the estate. See Cinicola v.

 Scharffenberger, 248 F.3d 110, 119 (3d Cir. 2001).

         21.     A debtor’s determination of whether to assume or reject an executory contract or

 unexpired lease is governed by the “business judgment” standard. See In re Market Square Inn,

 Inc., 978 F.2d 116, 121 (3d Cir. 1992) (stating that the resolution of the issue of assumption or

 rejection of a lease “will be a matter of business judgment by the bankruptcy court.”); In re

 Armstrong World Indus., Inc. 348 B.R. 136, 162 (D. Del. 2006) (“Courts have uniformly deferred

 to the business judgment of the debtor to determine whether the rejection of an executory contract

 or unexpired lease is appropriate under section 365(a) of the Bankruptcy Code.”); In re HQ Global

 Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (stating that a debtor’s decision to assume

 or reject executory contracts is governed by the business judgment standard and can only be

 overturned if the decision was a product of bad faith, whim, or caprice). See also Sharon Steel v.

 Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 39-40 (3d Cir. 1989) (finding the bankruptcy court

 properly granted the debtor’s motion to reject the agreement upon a finding that rejection would

 benefit the estate).

         22.     Upon finding that a debtor has exercised sound business judgment in determining

 that the assumption or rejection of an unexpired lease or executory contract is in the best interests

 of the debtor, its creditors, and all parties in interest, the court should approve such assumption or

 rejection under section 365(a). See In re Fed. Mogul Global, Inc., 293 B.R. 124, 126 (D. Del.

 2003) (“The business judgment test dictates that a court should approve a debtor’s decision to

 reject a contract unless that decision is the product of bad faith or a gross abuse of discretion.”);

 Armstrong World Indus., 348 B.R. at 162 (same). As such, when applying the business judgment

 rule, courts show great deference to a debtor’s decision-making. See In re Crystalin, L.L.C., 293

 B.R. 455, 464 (B.A.P. 8th Cir. 2003) (finding that the court need not “place itself in the position

 of the trustee or the debtor-in-possession”) (citations omitted); Summit Land Co. v. Allen (In re

 Summit Land Co.), 13 B.R. 310, 315 (Bankr. D. Utah 1981) (“court approval under Section 365(a),

 if required, except in extraordinary situations, should be granted as a matter of course”).


                                                  -8-
Case 19-27439-MBK          Doc 675     Filed 12/18/19 Entered 12/18/19 13:05:13                Desc Main
                                     Document      Page 9 of 22



         23.     While section 365 of the Bankruptcy Code does not specifically address whether

 the Court may order rejection to be effective retroactively, courts have held that rejection

 retroactive to a date prior to entry of the order authorizing rejection may be appropriate. See, e.g.,

 Thinking Machs. Corp. v. Mellon Fin. Servs. Corp. (In re Thinking Machs. Corp.), 67 F.3d 1021,

 1028 (1st Cir. 1995) (holding that when principles of equity dictate, a bankruptcy court may

 approve rejection pursuant to section 365(a) retroactive to the motion filing date); In re Rupari

 Holding Corp., No. 17-10793 (KJC), 2017 WL 5903498, at *6 (Bankr. D. Del. Nov. 28, 2017)

 (authorizing rejection of certain executory employment contracts nunc pro tunc to the date the

 debtors ceased operations and no longer had a need for employee services upon a review of equities

 of the circumstances); BP Energy Co. v. Bethlehem Steel Corp., No. 02-6419, 2002 WL 31548723,

 at *3 (S.D.N.Y. Nov. 15, 2002) (concluding that a bankruptcy court has the authority to assign a

 retroactive rejection date under section 365(a)); In re Chi-Chi’s, Inc., 305 B.R. 396, 399 (Bankr.

 D. Del. 2004) (acknowledging that a bankruptcy court may approve a retroactive rejection).

         24.     By the Motion, the Debtor seeks to reject the Project Contract and those certain

 subcontracts identified on Exhibit B hereto nunc pro tunc to the Petition Date. Since the Petition

 Date, the Owner has arguably been operating as though the Project Contract was terminated and

 has been dealing directly with subcontractors, and moreover, has made certain payments to

 subcontractors. Accordingly, rejection of the Project Contract and subcontracts identified on

 Exhibit B effective as of the Petition Date is in the best interest of the Debtors’ estate and creditors.

         25.      Pursuant to the terms of the Settlement Agreement, the Debtor will not be

 completing the Project and instead, Newkirk is permitted to complete the Project and to negotiate

 directly with subcontractors on certain claims and liens. Newkirk is also waiving any claims it

 may have against the Debtor and its estate (other than for breach of the Settlement Agreement).

 Thus, the rejection of the Project Contract and the subcontracts identified on Exhibit B pursuant

 to the terms of the Settlement Agreement is a reasonable exercise of the Debtor’s business

 judgment.




                                                   -9-
Case 19-27439-MBK         Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13                Desc Main
                                 Document    Page 10 of 22



                       WAIVER OF BANKRUPTCY RULE 6004 AND 6006
        26.     The Debtor seeks a waiver of (i) the notice requirements under Bankruptcy Rules

 6004(a) and 6006(c), and (ii) the stay of any order under Bankruptcy Rules 6004(h) and 6006(d),

 to the extent they are applicable, because the relief requested herein is necessary to avoid

 immediate and irreparable harm to the Debtor, its estate and creditors.

                           WAIVER OF MEMORANDUM OF LAW

        27.     The Debtor respectfully requests that the Court waive the requirement to file a

 separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal basis upon

 which the Debtor relies is set forth herein and the Motion does not raise any novel issues of law.

                                      NO PRIOR REQUEST

        28.     No prior request for the relief sought in this Motion with respect to the Settlement

 Agreements has been made to this or any other court.

                                             NOTICE

        29.     Notice of this Motion has been given to (i) the Office of the United States Trustee

 for the District of New Jersey, One Newark Center, Suite 2100, Newark, NJ 07102, Attention:

 Lauren E. Bielskie, Esq.; (ii) counsel for PNC Bank, the Debtor’s pre-petition secured lender,

 Duane Morris LLP, 30 South 17th Street, Philadelphia, PA 19103-4196, Attention: James J.

 Holman, Esq.; (iii) counsel for the Committee, McManimon, Scotland & Baumann, LLC, 75

 Livingston Avenue, Roseland, NJ 07068, Attention: Anthony Sodono, III, Esq., and Sam Della

 Fera, Esq.; (iv) all parties that have requested to receive notice pursuant to Bankruptcy Rule 2002;

 (v) FDU; (vi) counsel for Newkirk; (vii) all subcontractors listed on Exhibit B hereto. In light of

 the nature of the relief requested herein, the Debtor respectfully submits that no other or further

 notice is required.



                                          CONCLUSION

        WHEREFORE, the Debtor respectfully requests that the Court enter the proposed order

 in the form submitted herewith, (i) approving the Settlement Agreement with Newkirk, (ii)


                                                -10-
Case 19-27439-MBK         Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13                  Desc Main
                                 Document    Page 11 of 22



 authorizing the Debtor to reject the Project Contract with Newkirk effective as of the Petition Date,

 (iii) authorizing the Debtor to reject certain contracts with subcontractors as identified on Exhibit

 B hereto effective as of the Petition Date, and (iv) granting the Debtor such other and further relief

 as the Court deems just and equitable.

 Dated: December 18, 2019                       Respectfully submitted,

                                                LOWENSTEIN SANDLER LLP

                                                /s/ Kenneth A. Rosen
                                                Kenneth A. Rosen, Esq.
                                                Bruce Buechler, Esq.
                                                Joseph J. DiPasquale, Esq.
                                                Mary E. Seymour, Esq.
                                                Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                                Arielle B. Adler, Esq.
                                                One Lowenstein Drive
                                                Roseland, New Jersey 07068
                                                (973) 597-2500 (Telephone)
                                                (973) 597-2400 (Facsimile)
                                                krosen@lowenstein.com
                                                bbuechler@lowenstein.com
                                                jdipasquale@lowenstein.com
                                                mseymour@lowenstein.com
                                                jkimble@lowenstein.com
                                                aadler@lowenstein.com

                                                Counsel to the Debtor and
                                                Debtor-in-Possession




                                                 -11-
Case 19-27439-MBK   Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13   Desc Main
                           Document    Page 12 of 22



               EXHIBIT A – Settlement Agreement
DocuSign Envelope ID: 5EE7D147-2268-41B4-BF46-4E58B7E23535
           Case 19-27439-MBK            Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13          Desc Main
                                               Document    Page 13 of 22
                                                                                Execution Version 12/17/2019


                                                SETTLEMENT AGREEMENT
   12/17/2019
                    THIS SETTLEMENT AGREEMENT (the “Settlement Agreement”) is entered into on
            this _____ day of December 2019, by and between Hollister Construction Services, LLC
            (“Hollister” or the “Debtor”) and Newkirk Realty Urban Renewal LLC (“Owner”) (each a
            “Party” and collectively, the “Parties”).

                    WHEREAS, on October 3, 2016, Owner entered into a Standard Form of Agreement
            Between Owner and Construction Manager as Constructor Where the Basis of Payment is the
            Cost of Work Plus a Fee With a Guaranteed Maximum Price (and together with any and all
            amendments and addenda, the “Contract”) with Hollister for construction of a 29-unit building at
            61-65 Newkirk Street in Jersey City, New Jersey (the “Project”);

                   WHEREAS, Owner asserts that Hollister breached the Contract prior to the Petition Date
            (defined below) by, among other things, repeatedly failing to supply enough properly skilled
            workers to complete the Project within a reasonable period of time;

                  WHEREAS, Owner asserts it suffered damages as a result of the Project not being
            completed in a timely manner;

                    WHEREAS, various subcontractors (the “Subcontractors”) have or may provide goods
            and/or services to the Project;

                    WHEREAS, certain Subcontractors may have provided goods and/or services to the
            Project prior to the Petition Date and may be owed money by Hollister;

                    WHEREAS, on September 11, 2019 (the “Petition Date”), Hollister filed a voluntary
            petition for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy
            Code”) in the United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy
            Court”), thereby commencing the chapter 11 case, Case No. 19-27439 (MBK) (the “Chapter 11
            Case”);

                   WHEREAS, Hollister continues to manage its financial affairs as a debtor in possession
            pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

                   WHEREAS, Owner asserts that as of the Petition Date, Hollister was not performing
            under the Contract;

                    WHEREAS, the Owner asserts that it is entitled to recoup and/or offset against the
            amount due to Hollister under the Contract for damages, costs and expenses resulting from
            Hollister’s alleged breach of the Contract;




            56873/0002-18496715v2
DocuSign Envelope ID: 5EE7D147-2268-41B4-BF46-4E58B7E23535
           Case 19-27439-MBK            Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13                Desc Main
                                               Document    Page 14 of 22
                                                                                     Execution Version 12/17/2019


                  WHEREAS, Hollister asserts that it is owed payments by Owner under the Contract for
            work performed on the Project;

                   WHEREAS, Hollister alleges that Owner breached the Contract and violated the
            automatic stay by making direct payments and/or loans to the Subcontractors after the Petition
            Date, and otherwise coordinating and communicating with the Subcontractors after the Petition
            Date;

                    WHEREAS, without admitting the validity of any potential claims between the Parties,
            the Parties desire to resolve their disputes under the Contract on the terms set forth herein. The
            Parties believe it is in the best interests of the Debtor, its estate and creditors to allow the Owner
            to complete the Project as soon as possible;

                    WHEREAS, the Parties desire to enter into this Settlement Agreement in order to avoid
            the cost, expense and delay of litigating issues under the Contract related to the Project and to
            minimize the impact of the Chapter 11 Case on the Project and Owner;

                    NOW, THEREFORE, for good and valuable consideration provided by the Parties
            hereto and in consideration of the terms set forth in this Settlement Agreement, the Parties
            hereby agree as follows:

               1.          Rejection of the Contract. Upon Bankruptcy Court approval of this Settlement
            Agreement, the Contract is deemed rejected pursuant to Section 365 of the Bankruptcy Code.
            The effective date of the Contract rejection shall be the Petition Date.

                2.          Payments of Amount Due Under Contract. In full satisfaction of any and all
            payments that may be due to Hollister under the Contract, Owner shall pay the Debtor a total
            amount of Three Hundred and Eighty Thousand and No/ Dollars ($380,000.00) as follows: (i) a
            payment of $190,000 within two (2) business days following entry of an Order by the
            Bankruptcy Court approving this Settlement Agreement; and (ii) a payment of $190,000 within
            thirty (30) days following entry of an Order by the Bankruptcy Court approving this Settlement
            Agreement.

                3.         Authorization to Schindler. Within one (1) business day of execution of this
            Settlement Agreement, the Debtor shall authorize Schindler Elevator Corporation (“Schindler”)
            to complete its work at the Project. The Debtor authorizes Owner to directly pay Schindler (i)
            $15,591 on account of work performed on the Project prior to the Petition Date; and (ii) $47,505
            for work to be performed in completing the Project.

                4.          Completion of the Project. The automatic stay imposed by Section 362(a) of the
            Bankruptcy Code is vacated by the consent of the Parties to allow the Owner to (i) contact and
            work directly with the Subcontractors to complete the Project; and (ii) pay, in the ordinary course
            of business, the Subcontractors for amounts due to them for services and/or goods provided after



            56873/0002-18496715v2
DocuSign Envelope ID: 5EE7D147-2268-41B4-BF46-4E58B7E23535
           Case 19-27439-MBK              Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13              Desc Main
                                                 Document    Page 15 of 22
                                                                                     Execution Version 12/17/2019


            the Petition Date as is necessary to complete the Project. Owner shall be solely responsible for
            payment to Subcontractors for any services and/or goods provided to the Project after the
            Petition Date.

                 5.           Resolution of Liens and Claims for Pre-Petition Work.

                    (a)     The automatic stay imposed by Section 362(a) of the Bankruptcy Code is vacated
            by consent of the Parties to allow the Owner to negotiate directly with the Subcontractors to (i)
            obtain the release of all filed and asserted liens on the Project’s real property and improvements
            thereon for any work performed prior to the Petition Date, a list of which liens is attached hereto
            as Appendix A (the “Subcontractor Liens”); and (ii) resolve claims of Subcontractors for
            services and/or goods provided before the Petition Date to prevent the assertion of additional
            liens on the Project (the “Subcontractor Claims” which together with the Subcontractor Liens are
            collectively referred to as the “Subcontractor Liens and Claims”).

                   (b)    Within five (5) business days of resolution of a Subcontractor Lien and Claim,
            Owner shall provide written notice to the Debtor of such resolution and the total amount paid on
            account of such Subcontractor Lien and Claim.

                    (c)    Owner shall cooperate with Hollister by providing Hollister with any information
            reasonably requested regarding any payment(s) or loan(s) made directly by Owner to
            Subcontractor(s) either before or after the Petition Date, as is necessary to resolve any proof(s) of
            claim filed by a Subcontractor(s) in the Bankruptcy Case.

                6.          Rejection of Subcontractor Agreements. The Debtor is authorized, and Owner
            shall not object to the Debtor seeking entry of an Order of the Bankruptcy Court to reject any
            agreements with the Subcontractors, including a request for such rejection to be effective as of
            the Petition Date.

                7.          Bankruptcy Court Approval. Within three (3) business days of execution of this
            Settlement Agreement, the Debtor shall file pleadings, on an expedited basis, seeking the entry
            of an Order of the Bankruptcy Court approving this Settlement Agreement, after notice and a
            hearing, in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure
            and orders that are entered in the Chapter 11 Case. This Settlement Agreement shall be deemed
            effective as of the date an order of the Bankruptcy Court approving this Settlement Agreement
            has been entered (the “Effective Date”).

                 8.           Releases.

                      a.       Releases by Owner. Upon the Effective Date, Owner and its parent, subsidiaries,
                      affiliates, and the officers, directors, partners, members and managers of its predecessors,
                      successors and assigns (collectively, the “Owner Releasors”) do hereby release and
                      forever discharge the Debtor and its officers, directors, partners, members and managers



            56873/0002-18496715v2
DocuSign Envelope ID: 5EE7D147-2268-41B4-BF46-4E58B7E23535
           Case 19-27439-MBK            Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13            Desc Main
                                               Document    Page 16 of 22
                                                                                  Execution Version 12/17/2019


                     and their respective predecessors, successors and assigns (collectively, the “Debtor
                     Released Parties”) of and from any and all known claims (as defined in Section 101(5) of
                     the Bankruptcy Code), obligations and causes of action, of any nature whatsoever,
                     asserted or unasserted, fixed or contingent, which the Owner Releasors ever had or now
                     have against any one or more of the Debtor Released Parties, arising out of or related to
                     the Contract or the Project. Notwithstanding the release in the immediately preceding
                     sentence, in no event shall Owner release, discharge or waive any claims it may have
                     against the Debtor Released Parties arising from any default by the Debtor of the terms
                     and provisions of this Settlement Agreement.

                     b.      Release by the Debtor. Upon the Effective Date, the Debtor’s bankruptcy estate
                     and its officers, directors, partners, members and managers and their respective
                     predecessors, successors and assigns (collectively, the “Debtor Releasors”) do hereby and
                     release and forever discharge Owner and its parent, subsidiaries, affiliates and the
                     officers, directors, partners, members and managers, and their respective predecessors,
                     successors and assigns (collectively, the “Owner Released Parties”) of and from any and
                     all claims (as defined in Section 101(5) of the Bankruptcy Code), obligations and causes
                     of action, of any nature whatsoever, whether known or unknown, asserted or unasserted,
                     fixed or contingent, which the Debtor Releasors ever had or now have against any one or
                     more of the Owner Released Parties, arising out of or related to the Contract or the
                     Project. Notwithstanding the release in the immediately preceding sentence, in no event
                     shall the Debtor release, discharge or waive any claims it may have against the Owner
                     Released Parties arising from any default by the Owner of the terms and provisions of
                     this Settlement Agreement, including the failure to timely make the payments set forth in
                     Section 2 hereof.

                    9.       Release as a Defense. Unless as otherwise set forth in the Release provisions of
            this Settlement Agreement, the Owner and the Debtor acknowledge and agree that (i) the
            Releases set forth in this Settlement Agreement may be pleaded as a full and complete defense
            and may be used as a basis for an injunction against any action, suit or other proceeding which
            may be instituted, prosecuted or attempted in breach of the provisions of such release and (ii) no
            fact, event, circumstance, evidence or transaction which could now be asserted or which may
            hereafter arise or be discovered shall affect in any manner the final and unconditional nature of
            such Releases.

                    10.     No Assignment of Released Claims. The Parties represent and warrant that as of
            the date of this Settlement Agreement, they have not assigned, transferred to sold (or purported
            to assign, transfer or sell) all or any portion of any claim (as defined in Section 101(5) of the
            Bankruptcy Code), obligation or causes of action against any Party herein released.

                   11.    Governing Law. This Settlement Agreement shall be governed and construed in
            accordance with the laws of the State of New Jersey without giving effect to the conflict of law


            56873/0002-18496715v2
DocuSign Envelope ID: 5EE7D147-2268-41B4-BF46-4E58B7E23535
           Case 19-27439-MBK            Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13              Desc Main
                                               Document    Page 17 of 22
                                                                                    Execution Version 12/17/2019


            or choice of law provisions thereof, except to the extent the law of the United States, including
            the Bankruptcy Code, governs any matters set forth herein, in which case such federal law shall
            govern.

                    12.    Headings. The heading references herein are for convenience purposes only and
            shall not be deemed to limit or affect any of the provisions of this Settlement Agreement.

                   13.     Counterparts. This Settlement Agreement may be executed in one or more
            counterparts, each of which shall be deemed an original, and all of which shall constitute on and
            the same instrument.

                    14.     No Oral Modification, Termination or Waiver. This Settlement Agreement may
            be amended only by a written agreement executed by the Parties hereto. No provisions of this
            Settlement Agreement may be waived, except by a written document executed by the Party
            entitled to the benefits of the provision. No waiver of a provision will be deemed to be or will
            constitute a waiver of any other provision of this Settlement Agreement.

                   15.     Further Assurances. The Parties hereto shall execute and deliver such additional
            documents and take such additional action as may be necessary or desirable to effectuate the
            provisions and purposes of this Settlement Agreement without the need for further Order of the
            Bankruptcy Court.

                   16.    Jurisdiction and Venue. The Parties submit and consent to jurisdiction of the
            Bankruptcy Court to adjudicate any dispute or claim arising from or related to this Settlement
            Agreement. In the event the Bankruptcy Court declines to or cannot exercise jurisdiction over
            any such disputes, then the Parties agree to the jurisdiction of the Superior Court of New Jersey
            in Morris County. THE PARTIES EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY
            OF ANY DIPSUTE ARISING UNDER OR RELATED TO THIS SETTLEMENT
            AGREEMENT.

                   17.     Authorization. Each Party signing this Settlement Agreement hereby covenants
            and warrants that he/she is fully authorized to bind the Party to all of the terms of this Settlement
            Agreement. The Parties to this Settlement Agreement acknowledge that they have read all of the
            terms of this Settlement Agreement, that they have consulted with counsel of their choice (or had
            the opportunity to consult with counsel of their choice) regarding the terms of this Settlement
            Agreement and enter into this Settlement Agreement voluntarily and without duress.

                    18.     Heirs, Successors and Assigns. This Settlement shall be binding upon (i) the
            Parties hereto, (ii) any trustee or examiner that may be appointed the Chapter 11 Case or their
            respective successors and assigns and (iii) any Chapter 7 trustee in the event the Chapter 11 Case
            is converted to a case under Chapter 7 of the Bankruptcy Code.




            56873/0002-18496715v2
Case 19-27439-MBK   Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13   Desc Main
                           Document    Page 18 of 22
DocuSign Envelope ID: 5EE7D147-2268-41B4-BF46-4E58B7E23535
           Case 19-27439-MBK            Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13               Desc Main
                                               Document    Page 19 of 22
                                                                                    Execution Version 12/17/2019


                    19.      Jointly Drafted. The Parties to this Settlement Agreement acknowledge and
            stipulate that it has been drafted through a joint effort of the Parties and, therefore, shall not be
            construed in favor of or against any of the Parties. The terms of this Settlement Agreement shall
            be deemed to have been jointly negotiated and drafted by the Parties.

                    20.    Waiver of Right to File a Proof of Claim. This Settlement Agreement resolves all
            issues between the Parties. Owner waives its right to file any proof of claim, including any claim
            for administrative expenses, against the Debtor absent further order of the Court finding that
            Debtor breached the terms of this Settlement Agreement.

                   21.     Preservation of Estate Causes of Action against Third Parties. Any claims or
            causes of action that the Debtor has or may have against any Subcontractor under Chapter 5 of
            the Bankruptcy Code are unaffected by this Settlement Agreement.

            IN WITNESS WHEREOF, the Parties hereto have executed or caused this Agreement to be
            executed by their duly authorized representatives, as of the date set forth above.



            HOLLISTER CONSTRUCTION SERVICES, LLC



            By: _________________________________

            Its:__________________________________


            OWNER – NEWKIRK REALTY URBAN RENEWAL, LLC



            By:________________________________
                             Manager
            Its: ________________________________




            56873/0002-18496715v2
DocuSign Envelope ID: 5EE7D147-2268-41B4-BF46-4E58B7E23535
           Case 19-27439-MBK            Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13            Desc Main
                                               Document    Page 20 of 22
                                                                                   Execution Version 12/17/2019


                                                             APPENDIX A

              Lienholder                                          Amount of Lien

              Empire Lumber & Millwork Co.                        $35,455.26

              Prestige Contracting                                $23,489.25

              Imperial Floors                                     $32,028.50

              Universal Window and Door                           $67,158.33




            56873/0002-18496715v2
Case 19-27439-MBK   Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13   Desc Main
                           Document    Page 21 of 22




               EXHIBIT B – Rejected Subcontracts
Case 19-27439-MBK   Doc 675 Filed 12/18/19 Entered 12/18/19 13:05:13   Desc
                           Document    Page 22 of 22
